DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
Response to Amendment
The amendment filed on 01/13/2022 has been entered. As has been directed by the amendment: claims 1 and 11 are amended. Claims 6-10, 15, 17 and 19 were previously cancelled. Thus claims 1- 5, 11-14, 16, 18 and 20 are pending.  Applicants Arguments/Remarks are fully considered (see “Response to Arguments” section) and the following Non – Final	 Rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1- 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 102873475 A) here in after called Zhao, in view of Stol (US 4580026 A), herein after called Stol, in further view of  Lorentzen (US 5,521, 355 A), herein after called Lorentzen  and Roy (US 2014/0366721 A1), here in after called Roy.
Regarding claim 1, Zhao discloses a method (a method for preparing ultra-low hydrogen and high-toughness acid CO 2 flux-cored welding wire, (0012)), comprising: drawing a supply material through a die to form a wire (the method as illustrated in FIG. 1 and 2 (annotated drawing of FIG. 1 and 2 is enclosed here) the steel strip (supply material) from pay-off machine 1 passes through roll die 6 (0032) and Polycrystalline die reduction in Polycrystalline mold 9 for fine drawing (0035)); applying electrical current to a portion of the wire (as disclosed by the inline production process of paragraph (0035) and illustrated in FIG. 1, 2 and 3, “high frequency heating baking” is carried out by the High-frequency alternating electric field inducing heating current to a portion of the wire by baking device (11) (0032 & FIG.2) using, high-frequency power supply (4~6KHz), to the instantaneous baking temperature is 350°C~500°C ( please note here, heating to such specific range of temperature using a power supply requires supplying targeted wattage that results in the target temperature (350°C~ 500°C in this case) , thus the limitation “applying electrical current based on a target wattage” is implicitly taught here) which effectively remove the lubricant on the surface of the flux cored wire during the drawing process, the moisture absorbed by the flux core in the flux-cored wire is baked and effectively reduce the diffusible hydrogen content (0013, 0014 and 0036)), the portion of the wire being located downstream of the die and upstream of packaging of the wire (the portion of the wire being heated by high frequency power supply (11) is locate downstream the die (after polycrystalline die reduction (9) , (0032, 0035, FIG. 2) and upstream of packaging of the wire (packaging, wire take —up (8) , (0032, 0035, FIG. 2)).


    PNG
    media_image1.png
    589
    776
    media_image1.png
    Greyscale

As evidenced by the bold stricken-out limitation above, the high frequency baking out of moisture and hydrogen heating process to a portion of the wire disclosed by Zhao does not teach applying electrical current by conducting the electrical current from a power supply to the portion of the wire in contact with the wire on opposing sides of the portion of the wire.
 .Stol also teaches power supply 21 is connected between electrode contact tips 15 and 17 when consumable electrode 13 is fed toward the workpiece 23 and makes contact with contact tips 15 and 17, current flows through the segment of the electrode located between these contact tips thereby preheating the electrode (3: 48 -54 an d FIG. 1) and the contact tips 15 and 17  have internal bores designed for maximized electric contact with the wire passing through (5: 40 – 48)). Thus, Stol teaches conducting the electrical current from a power supply to the portion of the wire via contact tips 15 and 17 in contact with the wire on opposing sides of the portion of the wire.
The advantage of the heating process taught by Stol is that it enables controlling the thermal state of the heated wire segment based on wire feed rate and current feedback inputs from the wire segment to efficiently adjust and maintain the desired temperature of the wire segment based on the feedback inputs (2: 38 — 46 and FIG. 5).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the high frequency baking out of moisture and hydrogen heating process to a portion of the wire disclosed by Zhao with a heating of the wire segment by applying electrical current and conducting the electrical current from a power supply taught by Stol in order to provide control of the thermal state of the heated wire segment based on wire feed rate and current feedback inputs from the wire segment that efficiently adjusts and maintains the desired temperature of the wire segment based on the feedback inputs.
Even though Zhao in view of Stol teaches conducting electrical current from  the power supply via contact maximizing contact tips (15, 17), Stol (5: 40 – 48 ), Stol does not explicitly say the contact tips are conductive rollers.

This conductive drive rolls are advantageous because they contact the wire only at points where the wire driven engages the contact rolls for applying charge from the power supply and this avoids unnecessary arcing and feeding problem that is prevalent in long tightly bored contact tip (7: 41 – 49).
Therefore it would have been obvious for one of ordinary kill in the art at the time of filling to modify the contact tips of Stol with the contact rolls (112,114) of Lorentzen in order to avoid unnecessary arcing and feeding problem of the wire as taught in Lorentzen. 
Zhao in view of Stol in further view of Lorentzen still do not explicitly teach removing hydrogen from a volume surrounding the portion of the wire using a vent system.
However, However, Roy that teaches a process for ventilation of smoke including an air passage configured to receive smoke from a welding environment (abstract), also teaches removing hydrogen (removing welding smoke 102, (0017), welding smoke here includes hydrogen gas and other gases mentioned in paragraph 0016) from a volume surrounding the portion of the wire (from a welding environment 104, (0017), an environment is where the welding current is applied) using a vent system (using a local exhaust vent system 100, (0017)).
The advantage of removing Hydrogen (fumes) that arise as a result of heating the welding wire (welding) using a local exhaust vent system is to prevent exposure to gases that may result in metal fume fever as well as other adverse side effects such as irritation of the respiratory system and eyes (0002).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the method of drawing a wire by applying electric current to reduce the hydrogen content taught by Zhao in view of Stol in further view of Lorentzen to include a local 
Regarding claim 2, Zhao modified by Stol further modified by Lorentzen and  Roy teaches the method as defined in claim 1, further comprising storing the wire in a wire package after applying the electrical current (Packing and Put it into storage is done after heating and baking out, Zhao, (0035)).
Regarding claim 3, Zhao modified by Stol further modified by Lorentzen and Roy teaches the method as defined in claim 1, wherein the applying of the electrical current to the portion of the wire is in line with the drawing of the supply material through the die, wherein the applying of the electrical current to the portion of the wire is performed in line with packaging of the wire (the entire process (method) from the raw strip pay-off (1) until the packaging (8) is an inline process, Zhao , (0035 and FIG. 1 and 2)).
Regarding claim 4, Zhao modified by Stol further modified by Lorentzen and Roy teaches the method as defined in claim 1, wherein the drawing of the supply material through the die and the applying of the electrical current to the portion of the wire are performed between a supply of the supply material and a storage of a finished wire product, (the drawing of the wire through Polycrystalline die reduction and the heating process is performed between the raw strip pay-off (1) and the packaging and storage (8) Zhao, (0035, FIG. 1 and 2))
Regarding claim 5, Zhao modified by Stol further modified by Roy teaches the method as defined in claim 1, further comprising cleaning a lubricant from the wire by applying the electrical current (the instantaneous baking temperature is 350°C ~ 500°C effectively removes the lubricant on the surface of the wire during the drawing process, Zhao (0036) and (the heating of the wire segment by applying electric current is to bake out part of the volatile contaminants and impurities adhering to the wire's surface, such as moisture and drawing compounds, Stol (4: 10 -20)).
Claims 11-14, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Daniel (US 2014/0042129 A1), here in after called Daniel, in further view of Lorentzen and Roy.
Regarding claim 11, Zhao discloses a wire drawing system (FIG. 7 - 4), comprising: a die (a roller die 6, Polycrystalline die 9, (FIG. 1 and 2)); one or more drive rolls configured to draw a supply material through the die to form a wire (intermediate tensioner (2) with drive rolls for drawing the raw strip from the pay of machine (1) through the polycrystalline die (9), (0032, 0035 and FIG.1&2)); a heating system that heats the portion of the wire drawn from a die (High- frequency heating and baking device, FIG. 2) that heats the portion of the wire drawn through a die using high-frequency power supply (4 ~~6KHz) to the instantaneous baking temperature is 350°C~500°C (please note here, heating to such specific range of temperature using a power supply requires supplying targeted wattage that results in the target temperature (350 °C~500°C in this case) , thus the limitation “applying electrical current based on a target wattage” is taught here).
Zhao does not teach that the heating system comprises: at least two configured to make electrical contact with the wire; and a heating power supply configured to provide electrical current to the wire via the at least two contact points; a heating controller configured to control the heating power supply based on feedback received from a voltage sensor.
However, Daniel that teaches controlling the heating of filler wire using a dual contact tube with the filler wire feed (0002), also teaches that heating system (100, FIG.1) comprises: at least two contact points contact configured to make electrical contact with the wire (contact tubes 160 and 165( of any known construction)  making electrical contact with the wire 104, (0020, 0021 and FIG. 1)); and a heating power supply configured to provide electrical current to the wire via the at least two contact points (power supplies 170 and 175 effectively connected to the wire via contact tubes 160 and 165 to heating current and voltage , (0020, FIG.1)); a heating (a sensing and control unit 195 capable of measuring ( sensing) the voltages V1 and V2 of power supplies 170 and 780 and monitors and adjusts V1 and V2 at contact tubes 160 and 165 via feedback lines V1 and V2, respectively, (0020, 0025 and FIG. 1)).
The advantage of the heating process taught by Daniel is that it enables controlling (note, a controller for the heating system is not disclosed by Zhao) the thermal state of the heated wire segment based on voltage and current feedback inputs from the wire segment to the sensing and controlling unit to efficiently adjust and maintain the desired voltage and current to the wire segment based on the feedback inputs (0025).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the high frequency heating and baking device disclosed by Zhao with a heating system of dual wire contact tube with a heating sensing and controller unit with voltage and current feedback lines (FIG.1) in order to provide control of the thermal state of the heated wire segment based on voltage and current feedback inputs from the wire segment that efficiently adjusts and maintains the desired voltage and current the wire segment based on the feedback inputs as taught in Daniel.
Zhao in view of Daniel do not explicitly teach the contact tubes (160, 165) of Daniels are contact rollers.
However, Lorentzen that teaches welding devices through which metal welding wire is fed and method delivering welding wire (1: 05 – 09), also teaches two opposing drive rolls (112,114) to impart electric current to the welding wire from power supply 18 as the wire is fed to the welding device (7: 14 -36 and FIG. 3). 
This conductive drive rolls are advantageous because they contact the wire only at points where the wire driven engages the contact rolls for applying charge from the power supply and this avoids unnecessary arcing and feeding problem that is prevalent in long tightly bored contact tip (7: 41 – 49).

Zhao in view of Daniel in further view of Lorentzen still do not explicitly teach a vent system configured to remove hydrogen from a volume surrounding the heating system.
However, However, Roy that teaches a vent system (a local exhaust vent system 100, (001 7)) configured to remove hydrogen from a volume surrounding the heating system (removing welding smoke 102, (0017)), welding smoke here includes hydrogen gas and other gases mentioned in paragraph 0016, from a welding environment 104, (0017), an environment is where the welding current is applied).
The advantage of such a vent system that removing Hydrogen (fumes) that arise as a result of heating the welding wire (welding) is to prevent exposure to gases that may result in metal fume fever as well as other adverse side effects such as irritation of the respiratory system and eyes (0002).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the heating system taught by Zhao in view of Daniel Lorentzen to include a local exhaust vent system for the heating system in order to prevent exposure to gases that may result in metal fume fever as well as other adverse side effects such as irritation of the respiratory system and eyes as taught in Roy.
Regarding claim 12, Zhao in view of Daniel in further view of Lorentzen and Roy teach the wire drawing system as defined in claim 11, wherein the at least two contact points are configured to make contact with the wire in line with the die (the polycrystalline die 9 and the heating device 11 are in line, Zhao, (FIG. 2)) and the two contact tubes 160 and 165 make contacts with wire heated, Daniel (0020, FIG.1)).
Regarding claim 13, Zhao in view of Daniel in further view of Lorentzen and Roy teach the wire drawing system as defined in claim 11, wherein the at least two contact points are configured to (the heating device 11 is in line with the packaging 8, Zhao (FIG. 2), and the two contact tubes 160 and 165 make contacts with wire heated, Daniel (0020, FIG.1)).
Regarding claim 14, Zhao in view of Daniel in further view of Lorentzen and Roy teach the wire drawing system as defined in claim 11, wherein the drive rolls, the die, and the at least two contact points are positioned between a supply of the supply material and a storage of a finished wire product (the drive rolls (2), the polycrystalline die (9) and the heating system(11) are positioned between the raw strip pay-off device (1) and the packaging 8 , Zhao (FIG.2)).
Regarding claim 16, Zhao in view of Daniel in further view of Lorentzen and Roy teach the wire drawing system as defined in claim 11.
Daniel also teaches that the heating controller is configured to select the target wattage based on at least one of a wire type, a_ wire construction, a wire diameter, a strip composition, a flux composition, a thickness of a strip portion of the wire, and/or a width of the strip portion of the wire (the sensing and controlling unit (195) sets the heating target wattage based on the characteristics of the wire. For example, an optimal power setting for a mild steel wire having a diameter of 0.045" is in the range of 1950 to 2,050 watts and the control unit 195 regulate the voltages and currents from each power supply 170 and 175 such that the total power remains in this operational range , Daniel (0030)).
This is advantageous because the sensing and controlling unit can adjust the target wattage to be optimal according to the diameter and makeup of the heated wire providing more efficient and improved control of the heating power from the power supplies (0030).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the heating controller of claim 11 that adjusts the heating power of the wire toe targeted wattage to determine or select the target wattage based on the characteristic and makeup of the wire (diameter, mild steel) in order to efficiently adjust the heating power accordingly for optimal heating as taught in Daniel.
Regarding claim 18, Zhao in view of Daniel in further view of Lorentzen and Roy teach the wire drawing system as defined in claim 11, further comprising a temperature sensor configured to measure a temperature of the wire, the heating controller configured to select the target wattage based on the measured temperature (the sensing and control unit 195 measures the temperature of the wire using thermal sensors 1410, 1415 and adjusts the voltage, power, or current output of the power supply 175 based on at least the feedback from the sensor 1415, Daniel (0043, 0044)). 
Regarding claim 20, Zhao in view of Daniel in further view of Lorentzen and Roy teach the wire drawing system as defined in claim 11, further comprising a second die in line with the first die (the roller die (6) and polycrystalline die (9) are in line as the entire process from the raw strip pay-off (1) until the packaging and storing device (8) is carried out an inline, (0035 and FIG. 1 and 2)).
Response to Arguments
Applicant's arguments filed on 01/13/2022 have been fully considered but they are not persuasive: 
Regarding Claim 1 
Applicant Remarks “Claim 1 sets forth a method comprising "applying electrical current to a portion of the wire by conducting the electrical current from a power supply to the portion of the wire via conductive rollers in contact with the wire on opposing sides of the portion of the wire." The combination of Zhao, Stol, Roy, and Daniel does not teach or suggest such a method. 
Zhao (machine translation) describes using a high-frequency alternating electric field for induction of current in the wire. Stol describes heating by passing an electric current between two contact tips and through a wire. See Stol, 2:54-56. Daniel describes "a dual contact tube configuration in resistance-heating a filler wire as the filler wire is added to a molten puddle for a welding operation." See Daniel, 9[[0005]. Roy does not discuss wire heating. 

	The applicant appears to make a distinction between the “contact tips” (15, 17) of Stoll for conducting electric current from the power supply to the welding wire fed and “Conductive rollers” of the amended limitation. However, the current rejection introduces the Lorentzen reference to teach these “Conductive rollers”. Thus the argument is moot.
Claim 11 
Claim 11 sets forth a wire drawing system comprising "a heating system, comprising: at least two contact rollers configured to make electrical contact with the wire formed using the die." For at least the reasons discussed above with reference to claim 1, the combination of Zhao, Stol, Daniel, and Roy fails to teach or suggest such a wire drawing system. Accordingly, the Zhao/Stol/Daniel/Roy combination does not support a primafacie case of obviousness against claim 11. Claim 11 and all claims depending thereon are allowable. 
	Here the limitation “contact points” is amended to say “contact rollers” and the same reasoning give for claim 1 applies here. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761